Appellate Case: 21-3196       Document: 010110642989    Date Filed: 02/09/2022      Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                      Tenth Circuit

                               FOR THE TENTH CIRCUIT                       February 9, 2022
                           _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

  v.                                                          No. 21-3196
                                                   (D.C. No. 6:10-CR-10080-EFM-2)
  MATTHEW W. HUTCHINSON,                                       (D. Kan.)

          Defendant - Appellant.
                         _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

       This matter is before the court on the parties’ Joint Motion for Remand (the

 “Motion”). At the court’s direction, the appellant filed his Supplement to Joint

 Motion for Remand to clarify the relief requested, in which the government also

 joined. Upon consideration, the Motion as supplemented is granted, as provided

 below.




       *
          After examining the parties’ motion, supplement to the motion, and the
 appellate record, this panel has determined unanimously that oral argument would not
 materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
 This order and judgment is not binding precedent, except under the doctrines of law
 of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and Tenth
 Circuit Rule 32.1.
Appellate Case: 21-3196   Document: 010110642989          Date Filed: 02/09/2022   Page: 2



       This matter is fully remanded to the district court. We instruct the district court

 to vacate the defendant’s revocation sentence and resentence him so the written

 judgment can be amended to conform with the oral sentence pronouncement on the

 grounds stated in the Motion and supplement, which are incorporated into this Order

 and Judgment by reference. The district court’s revocation of the appellant’s

 supervised release and sentence are otherwise affirmed.

       The mandate shall issue forthwith.


                                             Entered for the Court


                                             Per Curiam




                                            2